Citation Nr: 1312097	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  08-38 417	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for hiatal hernia, gastroesophageal reflux disease (GERD), Barrett's esophagus, and Zenker's diverticulum, to include whether separate disability ratings are warranted for Barrett's esophagus and Zenker's diverticulum.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from September 1970 to September 1990.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that granted a 30 percent rating for the Veteran's hiatal hernia and gastroesophageal disorders.  He perfected an appeal as to the RO's determination.

In February 2011 and September 2012, the Board remanded the Veteran's claim to the RO for further evidentiary development.

The Board notes that, in February 2013, the Veteran submitted an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The matter of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) has not yet been considered by the Agency for Original Jurisdiction (AOJ).  As such, the Veteran's claim of entitlement to a TDIU is referred to the AOJ for appropriate development and adjudication.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1970 to September 1990.

2.  On March 25, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


